DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections
The objection to the drawings is withdrawn.
The rejection on the ground of nonstatutory double patenting is withdrawn.

Specification
The disclosure is objected to because of the following grammatical and spelling errors:
In paragraph [0003] “extended in accordance” should be “extend in accordance”;
In paragraph [0004], “therefore is” should be “therefore it is”;
In paragraph [0004], “current techniques clinical diagnosis” should be “current techniques of clinical diagnosis”;  
In paragraph [0006], “by applying microfluidic chips technology” should be “by applying microfluidic chip technology”;
In paragraph [0006], “Microfluidic chip is characterized” should be “Microfluidic chips are characterized”;
In paragraph [0006], “the glass, the plastic, or silicon material” should be “the glass, plastic, or silicon material”;
In paragraph [0006], “by using micro-pump” should be “by using a 
In paragraph [0006], “the sample or the reagents flow” should be “the sample’s or the reagents’ flow”;
In paragraph [0006], “Such integrally molded multi-functional chip” should be “Such an integrally molded multi-functional chip”; and,
In paragraph [0006], “is also known as ‘lab-on-a-chip’ ” should be “is also known as a ‘lab-on-a-chip’ ”.
Appropriate correction is required. Applicant is also advised to carefully and thoroughly review the specification and address all grammatical and spelling errors therein.
	The Examiner noted that in the Amendment, Applicant changed the following phrases in the specification as filed:
In paragraphs [0029] and [0031], the words “adjuster” or “sensor” has been replaced with “controller”.
The Examiner accepts these changes because paragraphs [0031] and [0036] of the specification as filed appear to contain adequate written description for this change.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chei-Chiang Chen (TW 201339308 A) in view of Dashan Chen (CN 103756871A), Kim (KR 20110088092A), Ni (CN 205635562 U), Wang (CN 201770704 U), and Hashsham (US 20100105035 A1).
Regarding claim 1, Chei-Chiang Chen discloses a device for quantitative (line [12]) polymerase chain reaction (lines [12] to [13]) by thermal convection (lines [12]) through a reagent container (lines [44] to [45]), wherein the reagent container (lines [44] to [45]) is loaded 
a first frame (see annotated Fig. 4 below) disposed on a horizontal plane (see annotated Fig. 4 below) and has a first perforation hole (see annotated Fig. 4 below), a fan (Fig. 3, (233)) wherein the first frame (see annotated Fig. 4 below) has a first upper surface (see annotated Fig. 2 below) and a first lower surface (see annotated Fig. 2 below), and a heating coil ([56], [110] to [113]) and a first temperature sensor ([203] to [205]) are disposed on the lower surface (see annotated Fig. 2 below);
a second frame (Fig. 4, (220)) disposed under the first frame (see annotated Fig. 4 below), substantially parallel to the horizontal plane (Fig. 4, (220)), the second frame (Fig. 4, (220)) having a second perforation hole (Fig. 4, (222)), the second frame (Fig. 4, (220)) having a second upper surface (see annotated Fig. 4 above) and a second lower surface (see annotated Fig. 4 above), wherein the second frame (Fig. 4, (220)) disposed on the second lower surface (see annotated Fig. 4 below), and second perforation hole (Fig. 4, (222)), and an accommodating space (see annotated Fig. 4 below) is formed between the first frame (see annotated Fig. 4 below) and the second frame (Fig. 4 (220)) for accommodating the reagent container (lines [44] to [45]); 
a third frame (see annotated Fig. 4 below), wherein the third frame (see annotated Fig. 4 below) divides the accommodating space into an upper accommodating space (see annotated Fig. 4 below) between the first frame and the third frame, and a lower accommodating space (see annotated Fig. 4 below);
a light source (lines [228] to [229]) for exciting the fluorescent dye or the probe (line [230]);

	a processor (Fig. 1, (170)) for processing and regulating system (lines [179] to [181]); and
	wherein the reagent container (lines [44] to [45]) passes across the first perforation hole (see annotated Fig. 4) and penetrates into the upper accommodating space (Fig. 4, (211)), and further passes through the second perforation hole (Fig. 4, (222)), wherein the power supply device supplies a current (lines [206] to [207]) heated to a predetermined temperature (lines [205] to [206]), the polymerase chain reaction starts (lines [48] to [51]), and the fluorescent dye or the probe is excited (line [230]) by the light source (lines [228] to [229]), and the fluorescent dye or the probe (line [218]) emits a light with specific wavelength (line [219]), which is measured by the photon receiver (lines [231] to [234]), and the result is fed back to the processor (Fig. 1, (170)), wherein if a temperature (lines [207] to [208]) measured by the first temperature sensor (lines [203] to [205]) is higher than a predetermined temperature range (lines [205] to [206]), the measured temperature (lines [207] to [208]) will be fed back to the processor (Fig. 1, (170)), the processor (Fig. 1, (170)) then turns on the fan (Fig. 3, (233)) to lower the temperature (lines [206] to [208]), until the measured temperature is cooled to a predetermined environmental range (lines [207] to [208]), the result of the first temperature sensor (lines [203] to [205]) will be fed back to the processor (Fig. 1, (170)), which then stops the fan (Fig. 3, (233)); if the temperature (lines [207] to [208]) measured by the first temperature sensor (lines [203] to [205]) is lower than the predetermined temperature range (lines [205] to [206]), the measured temperature will be fed back to the processor (Fig. 1, (170)), the processor (Fig. 1, (170)) then turns on the heating coil (lines [56], [110] to [113]) to increase the temperature, until the measured temperature is heated to the predetermined environmental range (lines [205] to [206]), the result of the first temperature sensor (lines [203] to [205]) will be fed back to the processor (Fig. 1, (170)), which then stops the heating coil (lines [56], [110] to [113]).
[AltContent: arrow][AltContent: textbox (Annotated Figure 2)]
    PNG
    media_image1.png
    646
    616
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    491
    665
    media_image3.png
    Greyscale

Chei-Chiang Chen does not disclose: 
a first frame that has a fan and a venting hole; a heating coil and first temperature sensor are disposed on the lower surface of the first frame; 
a clamping groove that is substantially parallel to the horizontal plane; 
a glass device, disposed in the clamping groove, the glass device comprising a glass upper surface, a glass lower surface and a contact node, wherein a transparent conductive film is disposed on the glass upper surface or the glass lower surface, and a size of the glass device is substantially the same as a size of the clamping groove and the glass device is fixed to the clamping groove by using the glass upper surface or the glass lower surface, and the contact node is disposed at the same side of the glass device coated with the transparent conductive film;
a power supply device for supplying power to the contact node to heat the glass device; the clamping groove for contacting the glass upper surface, the contact node to start to heat the glass device;
that the third frame disposed between the first frame and the second frame;
a lower accommodating space between the third frame and the second frame;
the fan, the heating coil and the venting hole are disposed within the upper accommodating space;
the transparent conductive film is disposed within the lower accommodating space;

the reagent container penetrates into the lower accommodating space; and 
a temperature of the upper accommodating space measured by the first temperature sensor.
Dashan Chen discloses a first frame that has a fan (Fig. 1, (6)) and a venting hole (Fig. 1, (7)).
	It would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s first horizontal frame in the convective PCR machine to include a fan and venting holes as taught by Dashan Chen in order to provide effective cooling of the inside chamber.  Although Dashan Chen teaches the fan and venting holes are in a first side frame, the rearrangement of known elements to put them in a first horizontal frame would have been prima facie obvious to one skilled in the art.  MPEP § 2144(VI)(C).
Chei-Chiang Chen in view of Dashan Chen does not disclose a heating coil and first temperature sensor on the lower surface of the first frame;  
Kim discloses a heating coil (Fig. 2, (12) and lines [103] to [111]) and first temperature sensor (Fig. 2, (15) and lines [103] to [111]) of the first frame (Fig. 2, (10)).
	It would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s convective PCR machine in view of Dashan Chen to include a temperature sensor and heating coil on the lower surface of the first frame as taught by Kim in order to better regulate the PCR reaction through signaling and controlling the heating coil (Kim, lines [57] to [58]).  While Kim teaches that the heating coil and temperature sensor are on the top surface of the bottom frame, it would have been obvious to rearrange the heating coil and temperature sensor onto the bottom surface of a top frame because rearrangement of known 
Chei-Chiang Chen in view of Dashan Chen and Kim does not disclose a clamping groove that is substantially parallel to the horizontal plane.  
Ni discloses a clamping groove (abstract) that is substantially parallel to the horizontal plane (Fig. 1).
It would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s apparatus in view of Dashan Chen and Kim for conducting PCR with the clamping device of Ni in order to provide a clamped heater in contact with the reagent container that has a high heat transfer conductivity with the reagents (Ni, lines [74] to [75]).
Chei-Chiang Chen in view of Dashan Chen, Kim, and Ni does not disclose a glass device disposed in the clamping groove, where the glass device is fixed to the clamping groove by using the glass upper surface or the glass lower surface and a contact node is disposed at the same side of the glass device coated with a transparent conductive film.
Wang discloses a glass device (line [61]; Fig. 1, (7)), disposed in the clamping groove, the glass device (line [61]; Fig. 1, (7)) comprising a glass upper surface (see Fig. 3), a glass lower surface (see Fig. 2) and a contact node (line [72]), wherein a transparent conductive film (lines [68] to [69]) is disposed on the glass upper surface or the glass lower surface (lines [68] to [69]), and a size of the glass device is substantially the same as a size of the clamping groove and the glass device (line [61]; Fig. 1, (7)) is fixed to the clamping groove by using the glass upper surface (see Fig. 3) or the glass lower surface (see Fig. 2), and the contact node (line [72]) is disposed at the same side of the glass device coated with the transparent conductive film (see 
It would have been obvious to one skilled in the art before the effective filing date to modify the PCR apparatus of Chei-Chiang Chen in view of Dashan Chen, Kim, and Ni with Wang’s glass device in order to provide a transparent, electrically conductive layer that would be able to be used as both an optical pathway and a resistive heating element (Wang, abstract).
Chei-Chiang Chen in view of Dashan Chen, Kim, Ni and Wang does not disclose a power supply device.
Hashsham discloses a power supply device for supplying power (paragraphs [0226] to [0230]).
It would have been obvious to one skilled in the art before the effective filing date to modify the power source of the PCR machine of Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, and Wang in order for it to be powered by electricity, whether by direct current or by alternating current (Hashsham, paragraphs [0226] to [0230]).
None of the references above disclose a third frame disposed between the first frame and the second frame; a lower accommodating space between the third frame and the second frame; the fan, the heating coil and the venting hole are disposed within the upper accommodating space; the transparent conductive film is disposed within the lower accommodating space; further passes through the second perforation hole; the reagent container penetrates into the lower accommodating space; and a temperature of the upper accommodating space measured by the first temperature sensor.
Regarding the limitations “a third frame disposed between the first frame and the second frame” and “a lower accommodating space between the third frame and the second frame”, the 
 Regarding the limitations “the fan, the heating coil and the venting hole are disposed within the upper accommodating space” and “the transparent conductive film is disposed within the lower accommodating space”, all elements have been found to be obvious modifications. Despite that placement of the elements in this arrangement is not disclosed by modified Chei-Chiang Chen, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding the limitations that the reagent container “further passes through the second perforation hole” and “the reagent container penetrates into the lower accommodating space”, the reagent container would need to penetrate through a hole in the first, second, and third frames. However, a hole in a second or third frame would be duplication of the perforation hole of the first frame, which has already been disclosed by Chei-Chiang Chen. Absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). In addition, the arrangement of reagent container penetrating through this hole into the lower accommodating space is not disclosed in modified Chei-Chiang Chen. Again, however, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding the limitation “a temperature of the upper accommodating space measured by the first temperature sensor”, location of the temperature sensor, i.e. the upper accommodating space, could be measured by the temperature sensing element of Chei-Chiang Chen. However, 
Regarding claim 2, Chei-Chiang Chen further discloses that the device is applied to real-time quantitative polymerase chain reaction (line [399]).
Regarding claim 3, Chei-Chiang Chen further discloses that the photon receiver is a photodiode, a photomultiplier, a charge-coupled element (CCD) (claims’ line [90]), or a complementary metal oxide semiconductor (CMOS).
Regarding claim 4, Chei-Chiang Chen further discloses that the light source is an LED (claims’ line [85]) or a laser.
Regarding claim 5, Chei-Chiang Chen further discloses that the photon receiver (claims [90]) is at a substantially perpendicular angle (lines [43] to [45]) to the light source (lines [228] to [229]).
Regarding claim 6, Chei-Chiang Chen further discloses a processor (Fig. 1, (170)) and Wang discloses a second temperature sensor ([14]) for sensing a temperature of the glass device ([61], Fig. 1, (7)) and feeding back the measured temperature to the processor.
Regarding claim 7, Chei-Chiang Chen further discloses that the light source (lines [228] to [229]) is vertically below (Fig. 2, (141)) the second perforation hole (claims’ lines [32] to [33]), the photon receiver (lines [231] to [234]) is located in the accommodating space (see 
Regarding the limitation, “the photon receiver is located in the lower accommodating space”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). 
Regarding claim 8, Chei-Chiang Chen further discloses that the light source (lines [228] to [229]), the accommodating space (see annotated Fig. 4, above), the photon receiver (lines [231] to [234]), the second perforation hole (claims’ lines [32] to [33]), and the photon receiver is approximately perpendicular (claims’ lines [43] to [45]) to the light source (lines [228] to [229])); and the light source (lines [228] to [229]) is located in the lower accommodating space (see annotated Fig. 4, above).
Chei-Chiang Chen does not disclose that or that the photon receiver is vertically below the second perforation hole.  However, it would have been obvious to rearrange the light source and the photon receiver in order to obtain predictable results with a reasonable expectation of success. MPEP § 2144.04(VI)(C) and MPEP § 2141(III)(E).
Regarding claim 9, Wang further discloses the transparent conductive film (lines [68] to [69]) comprises tin oxide, indium oxide, zinc oxide, or indium tin oxide (abstract).
Regarding claim 10, Chei-Chiang Chen further discloses a short-wavelength filter ([224], Fig. 1, (144)) for filtering a non-specific light source ([342] to [343]) and Wang discloses the transparent conductive film (lines [68] to [69]) of the glass device (line [61]; Fig. 1, (7)).
	Regarding claim 11, Wang further discloses that the contact node (line [72]) are a heat conductive patch (line [72]).
claim 14, Chei-Chiang Chen further discloses a third frame (see annotated Fig. 4 above) that is parallel to the first and second frames (see annotated Fig. 4, (220) above).
While Chei-Chiang Chen does not disclose wherein the third frame comprises a third perforation hole, it would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s PCR device to add a third hole because the duplication of known elements would have been prima facie obvious to one skilled in the art.  MPEP § 2144(VI)(B).
Regarding claim 16, Chei-Chiang Chen further discloses the reagent container (lines [44] to [45]) perpendicularly (Fig. 4, (211)) passes across the first perforation hole (see annotated Fig. 4, (221) above) and penetrates into the upper accommodating space (see annotated Fig. 4 above), Ni discloses the clamping groove (abstract), and Wang discloses the glass device with an upper surface (line [61], Fig. 1, (7)).
While none of the references teach a third perforation hole it would have been obvious to one skilled in the art before the effective filing date to modify Chei-Chiang Chen’s PCR device to add a third hole because the duplication of known elements would have been prima facie obvious to one skilled in the art. MPEP § 2144(VI)(B). 
Regarding the limitation that the reagent container passes through the lower accommodating space, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding claim 18, while none of the references disclose that the predetermined environmental range is between 25 Celsius degrees and 38 Celsius degrees and that when the power supply provides current to the contact node for starting to heat the glass device, the predetermined temperature range is between 90 Celsius degrees and 160 Celsius degrees, the structural limitations of the claim.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II), emphasis in original.

Other Applicable References
	Another convective PCR device using tubular sample chambers and fluorescence detection is disclosed by Su (WO 2013/003976).

Response to Arguments
	Applicant’s remarks filed January 19, 2021 have been fully considered but are not persuasive.
	Applicant argues that “as shown in FIG. 4 of ChenTW [Chei-Chiang Chen] below, the sample container 211 and the heater 231 of ChenTW [Chei-Chiang Chen] are all disposed within the alleged upper accommodating space, and the alleged lower accommodating space of ChenTW [Chei-Chiang Chen] is only used for accommodating some components with larger size, such as the processor 270, the temperature controller 232 and so on”. In response, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). 
	Applicant also argues that the lower space of Chei-Chiang Chen does not include the heating element or the transparent conductive film. In response, in addition to the rearrangement 
	The alleged cooling coil element 105, mentioned in Applicant’s remarks, is a heating coil element 105 cited in the specification in paragraphs [0009] and [0035], as well as in claim 1. There is no cooling coil in the specification or the claims. However, the heating coil of Kim is an obvious element to include in the invention, and the addition of a heating coil does not appear to be a novel concept. This is an obvious combination of prior art elements according to known methods to yield predictable results. MPEP § 2143(I)(A).
	The fan and venting hole of Dashan Chen are not novel concepts. The addition of these obvious components to dissipate heat from an electronic device, such as a convective PCR machine, is well known in the art. In other words, this is an obvious combination of prior art elements according to known methods to yield predictable results. MPEP § 2143(I)(A).
Additionally the clamping groove from Ni is only indirectly relevant to the inventive concept of the instant invention, a convective PCR machine. This is an obvious use of a known technique to improve similar devices (methods, or products) in the same way. MPEP § 2141(III)(C).
The power source from Hashsham is only indirectly relevant to the inventive concept of the invention, a convective PCR machine. The convective PCR machine would implicitly have a power source already.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272- Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799